t c memo united_states tax_court joanne m wandry donor petitioner v commissioner of internal revenue respondent albert d wandry a k a a dean wandry donor petitioner v commissioner of internal revenue respondent docket nos filed date william n krems steven r anderson and richard d d’estrada for petitioners patricia a komor and philip e blondin for respondent memorandum opinion haines judge these cases arise from petitions for redetermination filed in response to notices of deficiency deficiency notices issued to petitioner albert wandry and petitioner joanne wandry for the issues for decision are whether petitioners transferred gifts of a specified dollar value of membership units or fixed percentage interests in norseman capital llc a colorado limited_liability_company to their children and grandchildren in and whether petitioners’ transfer documents are void for federal tax purposes as against public policy background the parties submitted these cases fully stipulated pursuant to rule the stipulations of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petitions petitioners lived in colorado in petitioners formed the wandry family limited_partnership a colorado limited_liability limited_partnership wandry lp contributing cash and marketable_securities petitioners sought the advice of their tax attorney regarding 1all section references are to the internal_revenue_code code as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated amounts are rounded to the nearest dollar the gift_tax consequences of making transfers to their children and grandchildren donees they were advised that they could institute a tax-free gift-giving plan through transfers of wandry lp partnership interests by using their annual gift_tax exclusions of dollar_figure per donee under sec_2503 and additional gifts in excess of their annual exclusion of up to dollar_figure million for each petitioner under sec_2505 federal gift_tax exclusions petitioners’ tax attorney was also a certified_public_accountant c p a with years of practice in public accounting and years of practicing law on date petitioners began a gift-giving program using wandry lp partnership interests petitioners’ tax attorney informed them that the number of partnership units equal to the desired value of their gifts on any given date could not be known until a later date when a valuation could be made of wandry lp’s assets as a result petitioners’ tax attorney advised them to give gifts of a specific dollar amount rather than a set number of wandry lp partnership units he further advised them that all gifts should be transferred on december or january of a given year so that a midyear closing of the books would not be required the wandry lp partnership_interest transfers are not at issue in these cases in date petitioners and their children started a family business as part of this new business on date petitioners and their children formed norseman capital llc a colorado limited_liability_company norseman the norseman operating_agreement provided that mr wandry was its initial manager charged with managing its business and affairs and that the profits and losses of the company would be allocated in proportion to each member’s capital_account by all of wandry lp’s assets had been transferred to norseman as a result petitioners continued their gift-giving program through norseman as with the gift-giving program with wandry lp petitioners’ tax attorney advised them that the number of norseman membership units equal to the desired value of their gifts on any given date could not be known until a later date when a valuation could be made of norseman’s assets all gifts should be given as specific dollar amounts rather than specific numbers of membership units and all gifts should be given on december or january of a given year so that a midyear closing of the books would not be required on date petitioners executed separate assignments and memorandums of gifts gift documents each gift document provides i hereby assign and transfer as gifts effective as of date a sufficient number of my units as a member of norseman capital llc a colorado limited_liability_company so that the fair_market_value of such units for federal gift_tax purposes shall be as follows name gift amount kenneth d wandry cynthia a wandry jason k wandry jared s wandry grandchild a grandchild b grandchild c grandchild d grandchild e dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number although the number of units gifted is fixed on the date of the gift that number is based on the fair_market_value of the gifted units which cannot be known on the date of the gift but must be determined after such date based on all relevant information as of that date furthermore the value determined is subject_to challenge by the internal_revenue_service irs i intend to have a good-faith determination of such value made by an independent third-party professional experienced in such matters and appropriately qualified to make such a determination nevertheless if after the number of gifted units is determined based on such valuation the irs challenges such valuation and a final_determination of a different value is made by the irs or a court of law the number of gifted units shall be adjusted accordingly so that the value of the number of units gifted to each person equals the amount set forth above in the same manner as a federal estate_tax formula marital_deduction amount would be adjusted for a valuation redetermination by the irs and or a court of law the paragraph following the list of the donee sec_2 and their gift amounts is hereinafter referred to as the adjustment clause petitioners’ tax attorney drafted the gift documents the only gifts with respect to norseman membership units that petitioners ever intended to give were of dollar amounts equal to their federal gift_tax exclusions at all times petitioners understood and believed that the gifts were of a dollar value not a specified number of membership units petitioners’ tax attorney advised them that if a subsequent determination revalued membership units granted no membership units would be returned to them rather accounting entries to norseman’s capital accounts would reallocate each member’s membership units to conform to the actual gifts petitioners hired kreisman williams p c k w an independent_appraiser to value norseman’s assets as of date on date k w issued its report concluding that a norseman membership interest was worth dollar_figure an undated and handwritten ledger from norseman’s c p a titled norseman capital llc gifts capital_account ledger indicates that 2because each of petitioners’ grandchildren is a minor their names have been redacted from the record we therefore list them as grandchild a-e certain accounting entries were made to norseman’s capital accounts in specifically the capital_account ledger states that petitioners’ combined capital accounts decreased by dollar_figure in the capital_account ledger indicates that this decrease is attributable to petitioners’ combined gifts to the donees resulting in increases to the norseman capital accounts of each of petitioners’ children and grandchildren of approximately dollar_figure and dollar_figure respectively the only other evidence on record of norseman’s capital_account adjustments in is norseman’s form_1065 u s return of partnership income which includes each member’s schedule_k-1 partner’s share of income deductions credits etc listing each of their beginning and end of year capital_account balances petitioners’ c p a prepared a form_709 united_states gift and generation-skipping_transfer_tax return for each petitioner gift_tax returns consistent with the gift documents each gift_tax_return reported total gifts of dollar_figure and the schedules supporting the gift_tax returns reported net transfers from each petitioner of dollar_figure and dollar_figure to their children and grandchildren respectively however the schedules describe the gifts to petitioners’ children and grandchildren a sec_2 and norseman membership interests respectively gift descriptions petitioners’ c p a derived the gift descriptions from the dollar values of the gifts listed in the gift documents and the gift_tax returns and the dollar_figure value of a norseman membership interest as determined by the k w report in the internal_revenue_service irs examined petitioners’ gift_tax returns the irs determined that the values of the gifts exceeded petitioners federal gift_tax exclusions the deficiency notices were issued on date determining a deficiency that was based on gifts of and norseman membership interests to each of petitioners’ children and grandchildren respectively valued at dollar_figure and dollar_figure respectively the irs and petitioners now agree that as of date and norseman membership interests were worth dollar_figure and dollar_figure respectively i framing the issues discussion sec_2501 imposes a tax on the transfer of property by gift by an individual this tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2511 the federal gift_tax exclusions apply to reduce the tax imposed by sec_2501 more specifically sec_2503 provides that in computing gifts for the taxable_year a donor may exclude the first dollar_figure of gifts other than gifts of future interests in property made to any person during the calendar_year for sec_2505 provided for an additional lifetime exclusion of dollar_figure million for each donor respondent argues that petitioners are liable for the tax imposed by sec_2501 because they transferred completed gifts of fixed percentage interests to the donees and the gifts exceed petitioners’ federal gift_tax exclusions respondent presents three arguments to support this conclusion the gift descriptions as part of the gift_tax returns are admissions that petitioners transferred fixed norseman percentage interests to the donees norseman’s capital accounts control the nature of the gifts and norseman’s capital accounts were adjusted to reflect the gift descriptions and the gift documents themselves transferred fixed norseman percentage interests to the donees respondent further argues that the adjustment clause does not save petitioners from the tax imposed by sec_2501 because it creates a condition_subsequent to completed gifts and is void for federal tax purposes as contrary to public policy see 142_f2d_824 4th cir rev’g a memorandum opinion of this court 3the annual exclusion amount is subject_to a cost-of-living adjustment see sec_2503 for the annual exclusion was dollar_figure see revproc_2003_85 2003_2_cb_1184 petitioners argue that they did not transfer fixed norseman percentage interests to the donees rather they transferred norseman percentage interests to the donees equal in value to the amounts set forth in the gift documents they further argue that respondent’s public policy concerns do not apply to the adjustment clause we review each of respondent’s arguments in turn ii defining the gifts a gift descriptions as admissions statements made in a tax_return signed by a taxpayer may be treated as admissions 62_tc_739 aff’d without published opinion 521_f2d_1399 3d cir in 92_tc_312 we held that amounts reported on a federal estate_tax_return are admissions and that lower values could not be substituted absent cogent proof that the reported values were erroneous we have applied this same principle to cases involving federal gift_tax returns see mooneyham v commissioner tcmemo_1991_178 this cogent proof principle is essentially synonymous with the general burden_of_proof set forth in rule a see generally 98_tc_554 respondent argues that the gift descriptions as part of petitioners’ gift_tax returns are binding admissions that petitioners transferred fixed norseman percentage interests to the donees respondent cites 115_tc_506 as controlling in knight as in the cases at hand the taxpayers entered into a gift-giving plan for the benefit of their children using a partnership the transfer document in knight stated that the taxpayers transferred gifts to their children of partnership interests with a value of dollar_figure however on the taxpayers’ gift_tax returns they reported gifts to each of their children of interests in the partnership the taxpayers’ gift_tax returns did not report a dollar value associated with the partnership interests the commissioner determined the fair_market_value of a interest in the partnership to be greater than dollar_figure and issued a notice_of_deficiency at trial the taxpayers claimed that their gifts were actually worth less than dollar_figure in knight we held that by arguing at trial that the gifts were worth less than dollar_figure the taxpayers opened the door to our consideration of the commissioner’s argument that the gifts were worth more than dollar_figure as a result we held that the taxpayers’ gift_tax returns showed their disregard for the transfer document and that they intended to give their children interests in the partnership petitioners have not similarly opened the door to respondent’s argument at all times petitioners understood believed and claimed that they gave gifts equal to dollar_figure and dollar_figure to each of their children and grandchildren respectively in knight the taxpayers’ gift_tax returns did not report dollar value gifts in the cases at hand although respondent relies on the gift descriptions as the basis for the alleged admissions petitioners’ gift_tax returns were consistent with the gift documents petitioners’ gift_tax returns reported gifts with a total value equal to dollar_figure and the schedules supporting petitioners’ gift_tax returns reported net transfers with a value of dollar_figure and dollar_figure to petitioners’ children and grandchildren respectively petitioners’ c p a merely derived the gift descriptions from petitioners’ net dollar value transfers and the k w report therefore petitioners’ consistent intent and actions prove that dollar amounts of gifts were intended b capital accounts respondent next argues that norseman’s capital accounts control the nature of the gifts transferred from petitioners to the donees and that norseman’s capital accounts reflect gifts of fixed percentage interests in applying a provision of federal tax law state law controls in determining the nature of a taxpayer’s legal_interest in property 472_us_713 403_us_190 state law creates legal interests while federal_law determines when and how those interests shall be taxed mitchell u s pincite under colorado law the elements of a valid inter_vivos gift are a clear and unmistakable intention to make the gift and the consummation of such intention by those acts which the law requires to divest the donor and invest the donee with the right of property thomas v thomas p colo acceptance by the donee is also an essential element even though it is often presumed and need not always be proved bunnell v iverson p 2d colo the parties do not dispute that petitioners completed valid gifts to the donees on date however respondent argues that we must look to norseman’s capital accounts to determine just what property rights were divested from petitioners and invested in the donees respondent cites thomas a stock ownership dispute between a husband and wife mr thomas claimed that he was the owner of corporate stock which was listed on the books of the corporation as belonging to mrs thomas he claimed that he had previously transferred the stock to his wife for convenience only but he was still the owner the court held that mr thomas gave a completed_gift to mrs thomas because when shares have been transferred on the corporate books title has passed respondent argues that colorado law would view partnership interests similarly and that norseman’s capital accounts control the transfer because the capital accounts control the transfer and norseman’s capital_account adjustments reflected a transfer consistent with the gift descriptions respondent argues that we are compelled to conclude that petitioners transferred fixed norseman percentage interests to the donees respondent supports this argument with the general principle that many of the rights a partner is entitled to in a partnership flow from that partner’s capital_account in fact the norseman operating_agreement provides that its members’ shares of profits and losses are allocated according to their capital accounts respondent argues that a determination that the gifts were inconsistent with norseman’s capital accounts would be contrary to fundamental principles of the federal tax system because it would render norseman’s capital accounts tentative until a final adjudication respondent correctly observes that norseman’s operations were not suspended on date and that its capital accounts controlled its allocations distributions voting rights and tax reporting respondent argues that if petitioners prevail it will likely require the preparation and filing of numerous corrective returns respondent’s reliance on thomas is misplaced thomas is a case about whether and when a gift of corporate stock is complete and it has no bearing on the nature of petitioners’ gifts we do not find respondent’s argument to be persuasive the facts and circumstances determine norseman’s capital accounts not the other way around book entries standing alone will not suffice to prove the existence of the facts recorded when other more persuasive evidence points to the contrary see 9_tc_801 partnership interests designated as belonging to certain individuals on the partnership books_and_records found to belong to someone else on the basis of facts and circumstances offord v commissioner tcmemo_1961_159 capital_account entries on the books of a partnership were not sufficient to prove the existence of a partner in fact the commissioner routinely challenges the accuracy of partnership capital accounts resulting in reallocations that affect previous years if the commissioner is permitted to do so it can be said that a capital_account is always tentative until final adjudication or the passing of the appropriate period of limitations accordingly norseman’s capital accounts do not control the nature of petitioners’ gifts to the donees even if we agreed with respondent’s capital accounts argument respondent has failed to provide any credible_evidence that the norseman capital accounts were adjusted to reflect the gift descriptions the only evidence in the record of any adjustments to norseman’s capital accounts in is the capital_account ledger and the norseman’s members’ schedules k-1 neither of which provides credible support to respondent’s argument the capital_account ledger is undated and handwritten there is no indication that it represents norseman’s official capital_account records and it does not reconcile with any of petitioners’ or respondent’s determinations the capital_account ledger is unofficial and unreliable with respect to the schedules k-1 they do not provide any information outside of each member’s beginning and end of year capital_account balances they do not account for the portions of these adjustments attributable to petitioners’ gifts therefore respondent’s argument fails in both law and fact c the gift documents respondent’s final argument raises an old issue that has evolved through a series of cases where the commissioner has challenged a taxpayer’s attempt to use a formula to transfer assets with uncertain value at the time of the transfer respondent relies on procter which we have previously described as the cornerstone of a body of law regarding impermissible transfer clauses estate of petter v commissioner tcmemo_2009_280 aff’d 653_f3d_1012 9th cir in procter the donors assigned gifts of remainder interests in two trusts to their children pursuant to the following clause i n the event it should be determined by final judgment or order of a competent federal court of last resort that any part of the transfer in trust hereunder is subject_to gift_tax it is agreed by all the parties hereto that in that event the excess property hereby transferred which is decreed by such court to be subject_to gift_tax shall automatically be deemed not to be included in the conveyance in trust hereunder and shall remain the sole property of the taxpayer commissioner v procter f 2d pincite the court_of_appeals for the fourth circuit held that the clause at issue operated to reverse a completed_transfer in excess of the gift_tax id pincite the clause was therefore invalid as a condition_subsequent to the donor’s gift id the court_of_appeals further held that the clause was contrary to public policy because any attempt to collect the tax would defeat the gift thereby discouraging efforts to collect the tax the court would be required to pass judgment upon a moot case and the clause would reduce the court’s judgment to a declaratory_judgment id pincite we have since invalidated other attempts to reverse completed gifts in excess of the federal gift_tax exclusions see 87_tc_78 invalidating a clause that provided for a retroactive adjustment to the completed_transfer of a fixed number of shares of corporate stock to escape any imposition of gift_tax 82_tc_239 giving no effect to a clause requiring an adjustment to a completed_gift of an partnership_interest if it is finally determined for gift_tax purposes that the gift was worth more than dollar_figure aff’d without published opinion 786_f2d_1174 9th cir on the other hand federal courts have held valid formulas used to limit the value of a completed_transfer see 130_tc_1 holding valid a clause disclaiming a beneficiary’s rights to the value of her mother’s estate in excess of dollar_figure with the disclaimed amounts going to charitable organizations aff’d 586_f3d_1061 8th cir estate of petter v commissioner tcmemo_2009_280 see also mccord v commissioner 461_f3d_614 5th cir holding that a gift is valued on the date of the gift and subsequent events are off limits the court_of_appeals for the fifth circuit respected the plain language of a clause transferring partnership interests to the taxpayers’ children having a fair_market_value of dollar_figure anything in excess of that up to dollar_figure to a local symphony and the remainder to a charity rev’g 120_tc_358 in 545_f2d_700 10th cir the court_of_appeals for the tenth circuit held for a taxpayer who used a formula similar to the one used in procter the clause at issue in king adjusted the purchase_price of a specified number of corporate shares sold from a taxpayer to trusts created for the benefit of his children if the irs determined the fair_market_value of those shares to be different from that determined on the sale date under the rule laid down in 54_tc_742 aff’d 445_f2d_985 10th cir we must follow tenth circuit precedent however we do not believe that king is squarely on point and therefore we do not believe it is controlling in the cases at hand most notably the price adjustment clause in king provided for an adjustment to the consideration the trusts paid in the sale not the stock transferred further because the transaction was a sale and not a gift the court_of_appeals did not address the public policy arguments in estate of petter v commissioner tcmemo_2009_280 we held valid a clause transferring gifts totaling membership units in a family llc to a_trust and a charitable foundation the operative language of the transfer documents provided that the transferor assigns to the trust as a gift the number of units that equals one-half the minimum dollar amount that can pass free of federal gift_tax by reason of transferor's applicable_exclusion_amount allowed by code sec_2010 transferor currently understands her unused applicable_exclusion_amount to be dollar_figure so that the amount of this gift should be dollar_figure and assigns to the charitable foundation as a gift to the charitable foundation the difference between the units and the number of units assigned to the trust id the transfer documents further provided that if the value of the membership units the trust initially receives is finally determined for federal gift_tax purposes to exceed dollar_figure the trust must transfer the excess units to the charity id if on the other hand the value of the membership units the trust initially receives is finally determined for federal gift_tax purposes to be less than dollar_figure the charity will transfer the excess units to the trust id in estate of petter we examined procter and other relevant cases to draw a distinction between a savings_clause which a taxpayer may not use to avoid the tax imposed by sec_2501 and a formula_clause which is valid id a savings_clause is void because it creates a donor that tries to take property back id on the other hand a formula_clause is valid because it merely transfers a 4the taxpayers also executed similar transfer documents executing a sale and gift of big_number total membership units an unknown number of membership units with a value equal to dollar_figure were sold to the trust rather than granted as a gift and the remaining membership units were granted as gifts to the charities fixed set of rights with uncertain value id the difference depends on an understanding of just what the donor is trying to give away id in estate of petter we held that the plain language of the transfer documents provided that the donors transferred an ascertainable dollar value of stock and not a specific number of shares or a specific percentage interest in the llc id in other words the clauses at issue were valid formula clauses because the ascertainable dollar value of stock transferred was a fixed set of rights even though the units themselves had an unknown value on appeal the commissioner argued only that the taxpayers were not entitled to a charitable_contribution_deduction for any additional units transferred to the charities pursuant to sec_25_2522_c_-3 gift_tax regs which provides that no deduction is allowed if a transfer is dependent upon the performance of some act or of the happening of a precedent event in order that the transfer might become effective estate of petter v commissioner f 3d pincite the commissioner argued that the irs audit was a condition_precedent to the completed_transfer the court_of_appeals for the ninth circuit disagreed holding that although the value of each membership unit was unknown on that date the value of a membership unit on any given date is a constant id pincite therefore under the terms of the clauses at issue the charities received a fixed number of membership units and there were no contingencies for the transfers to be effective id pincite respondent argues that the cases at hand are distinguishable from estate of petter rather than transferring a fixed set of rights with an uncertain value respondent argues that petitioners transferred an uncertain set of rights the value of which exceeded their federal gift_tax exclusions respondent further argues that the clauses at issue are void as savings clauses because they operate to take property back upon a condition_subsequent respondent does not interpret estate of petter properly the court_of_appeals described the nature of the transfers and the reallocation provision of the clause at issue in estate of petter as follows under the terms of the transfer documents the foundations were always entitled to receive a predefined number of units which the documents essentially expressed as a mathematical formula this formula had one unknown the value of a llc unit at the time the transfer documents were executed but though unknown that value was a constant which means that both before and after the irs audit the foundations were entitled to receive the same number of units absent the audit the foundations may never have received all the units they were entitled to but that does not mean that part of the taxpayer’s transfer was dependent upon an irs audit rather the audit merely ensured the foundations would receive those units they were always entitled to receive id pincite we apply each part of the court of appeals’ description above to petitioners’ gifts part i under the terms of the transfer documents the foundations were always entitled to receive a predefined number of units which the documents essentially expressed as a mathematical formula here under the terms of the gift documents the donees were always entitled to receive predefined norseman percentage interests which the gift documents essentially expressed as a mathematical formula for each of petitioners’ children this formula was expressed as x dollar_figure fmv of norseman similarly for petitioners’ grandchildren this formula was expressed as x dollar_figure fmv of norseman part ii this formula had one unknown the value of a llc unit at the time the transfer documents were executed but though unknown that value was a constant petitioners’ formula had one unknown the value of norseman’s assets on date but though unknown that value was a constant the partie sec_5because the record does not disclose the total number of norseman membership units or the number of norseman membership units equal to a or norseman membership interest we have substituted norseman membership interests into the court_of_appeals for the ninth circuit’s description this substitution does not alter the analysis have agreed that as of date the value of a norseman membership interest was dollar_figure accordingly the total value of norseman’s assets on date was approximately dollar_figure divided by or approximately dollar_figure this value was a constant at all times part iii b efore and after the irs audit the foundations were entitled to receive the same number of units before and after the irs audit the donees were entitled to receive the same norseman percentage interests each of petitioners’ children was entitled to receive approximately a norseman membership interest dollar_figure dollar_figure similarly each of petitioners’ grandchildren was entitled to receive approximately a norseman membership interest dollar_figure dollar_figure part iv absent the audit the foundations may never have received all the units they were entitled to but that does not mean that part of the taxpayer’s transfer was dependent upon an irs audit rather the audit merely ensured the foundations would receive those units they were always entitled to receive absent the audit the donees might never have received the proper norseman percentage interests they were entitled to but that does not mean that parts of petitioners’ transfers were dependent upon an irs audit rather the audit merely ensured that petitioners’ children and grandchildren would receive the and norseman percentage interests they were always entitled to receive respectively it is inconsequential that the adjustment clause reallocates membership units among petitioners and the donees rather than a charitable_organization because the reallocations do not alter the transfers on date each donee was entitled to a predefined norseman percentage interest expressed through a formula the gift documents do not allow for petitioners to take property back rather the gift documents correct the allocation of norseman membership units among petitioners and the donees because the k w report understated norseman’s value the clauses at issue are valid formula clauses iii public policy respondent argues that the public policy concerns expressed in procter apply here we disagree as we have previously stated the supreme court has warned against invoking public policy exceptions to the code too freely holding that the frustration caused must be severe and immediate see 383_us_687 in estate of petter v commissioner tcmemo_2009_280 we held that there is no well-established public policy against formula clauses the commissioner’s role is to enforce tax laws not merely to maximize tax receipts see estate of christiansen v commissioner f 3d pincite mechanisms outside of the irs audit exist to ensure accurate valuation reporting id for instance in the cases at hand the donees and petitioners have competing interests because every member of norseman is entitled to allocations and distributions based on their capital accounts because petitioners’ capital accounts were understated the donees were allocated profits or losses that should have been allocated to petitioners each member of norseman has an interest in ensuring that he or she is allocated a fair share of profits and not allocated any excess losses with respect to the second and third procter public policy concerns a judgment for petitioners would not undo the gift petitioners transferred a fixed set of interests to the donees and do not seek to change those interests the gift documents do not have the power to undo anything a judgment in these cases will reallocate norseman membership units among petitioners and the donees such an adjustment may have significant federal tax consequences we are not passing judgment on a moot case or issuing merely a declaratory_judgment in estate of petter we cited congress’ overall policy of encouraging gifts to charitable organizations this factor contributed to our conclusion but it was not determinative the lack of charitable component in the cases at hand does not result in a severe and immediate public policy concern the court in reaching its holdings has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for petitioners
